Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 1 of 15




                Exhibit 28
Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 2 of 15
Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 3 of 15
                  Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 4 of 15




CONGRESSIONAL BRIEFING:
Transportation & Service
Performance Updates


August 31, 2020
  Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 5 of 15




Transportation Performance

                     Data Through 8/29/20




                                                                      2
                                       Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 6 of 15




Transportation Analysis Overview
Service Impacts: USPS transportation and logistics professionals manage an average flow of over 390 million mail pieces
daily throughout the Postal Service network, which includes 285 processing facilities and about 35,000 retail locations.

Postal Service facilities are linked by a complex transportation network that depends on the nation’s highway, air, rail, and
maritime infrastructures. The success of each system affects the success of others. If surface transportation departs late or
unscheduled trips are added, the connection between processing facilities, post offices, airlines, and others become
misaligned, impacting downstream operations and hindering efforts to meet service performance.

Financial Impacts: In FY 2019, the Postal Service spent over $550 million extra in transportation to mitigate delays that
occurred in the network:
    • $266 million in extra trips;
    • $130 million in overtime;
    • $14 million in late trips; and
    • $140 million in air freight mitigation

Effectively aligning operational plans and a timely, consistent transportation network will improve service and reduce cost.

                            For more information, please reference the Office of Inspector General Audit Report Number 20-144-R20   3
                                                             Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 7 of 15

                                                                                                                                      Transportation Summary

                                                                  Trips on Time vs. Late and Extra Trips (Weekly)
                          300000                                                                                                                                                     35000




                                                                                                                                                                                     30000
                          250000



                                                                                                                                                                                     25000




                                                                                                                                                                                                   Number of Late and Extra Trips
                          200000
Number of Trips on Time




                                                                                                                                                                                     20000

                          150000

                                                                                                                                                                                     15000


                          100000
                                                                                                                                                                                     10000



                          50000
                                                                                                                                                                                     5000




                              0                                                                                                                                                      0
                                   7-Jun   14-Jun   21-Jun         28-Jun        5-Jul        12-Jul        19-Jul       26-Jul         2-Aug       9-Aug   16-Aug   23-Aug

                                                             Number of Trips On Time            Number of Late Trips              Number of Extra Trips
                                                               Trips on time references left axis. Late and extra trips references right axis
                                                                                                                                                                       Source: SV - Surface Visibility                              4
Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 8 of 15

                                                                    Late Trips Analysis




                                                                            Source: SV - Surface Visibility   5
Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 9 of 15

                                                                    Extra Trips Analysis




                                                                              Source: SV - Surface Visibility   6
Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 10 of 15




  Service Performance

                   Data Through 8/26/20




                                                                     7
                                                                                                                                                                                                                                                                                     On-Time Score




                                                                                                                                                                                                                                                          50%
                                                                                                                                                                                                                                                                55%
                                                                                                                                                                                                                                                                      60%
                                                                                                                                                                                                                                                                            65%
                                                                                                                                                                                                                                                                                    70%
                                                                                                                                                                                                                                                                                          75%
                                                                                                                                                                                                                                                                                                80%
                                                                                                                                                                                                                                                                                                         85%
                                                                                                                                                                                                                                                                                                               90%
                                                                                                                                                                                                                                                                                                                     95%
                                                                                                                                                                                                                                                                                                                           100%
                                                                                                                                                                                                                                                  8/17/2019
                                                                                                                                                                                                                                                  8/24/2019
                                                                                                                                                                                                                                                  8/31/2019
                                                                                                                                                                                                                                                                             Rochester Mercury Spill
                                                                                                                                                                                                                                                   9/7/2019                        Hurricane Dorian
                                                                                                                                                                                                                                                  9/14/2019
                                                                                                                                                                                                                                                  9/21/2019                  Tropical Storm Imedla
                                                                                                                                                                                                                                                  9/28/2019                  Houston Roof Collapse
                                                                                                                                                                                                                                                  10/1/2019
                                                                                                                                                                                                                                                  10/5/2019
                                                                                                                                                                                                                                                 10/12/2019
                                                                                                                                                                                                                                                 10/19/2019
                                                                                                                                                                                                                                                                            Pitney Bowes Cyber Attack
                                                                                                                                                                                                                                                 10/26/2019
                                                                                                                                                                                                                                                  11/2/2019
                                                                                                                                                                                                                                                                                  California Wildfires
                                                                                                                                                                                                                                                  11/9/2019
                                                                                                                                                                                                                                                 11/16/2019
                                                                                                                                                                                                                                                 11/23/2019
                                                                                                                                                                                                                                                 11/30/2019
                                                                                                                                                                                                                                                  12/7/2019
                                                                                                                                                                                                                                                 12/14/2019
                                                                                                                                                                                                                                                 12/21/2019
                                                                                                                                                                                                                                                 12/28/2019
                                                                                                                                                                                                                                                   1/1/2020




                                                                                                                                                                                                                           First-Class Mail
                                                                                                                                                                                                                                                   1/4/2020
                                                                                                                                                                                                                                                  1/11/2020
                                                                                                                                                                                                                                                  1/18/2020
                                                                                                                                                                                                                                                  1/25/2020
                                                                                                                                                                                                                                                   2/1/2020
                                                                                                                                                                                                                                                   2/8/2020
                                                                                                                                                                                                                                                  2/15/2020
                                                                                                                                                                                                                                                  2/22/2020
                                                                                                                                                                                                                                                  2/29/2020
                                                                                                                                                                                                                                                   3/7/2020
                                                                                                                                                                                                                           USPS Marketing Mail



                                                                                                                                                                                                                                                  3/14/2020
                                                                                                                                                                                                                                                  3/21/2020
                                                                                                                                                                                                                                                  3/28/2020
                                                                                                                                                                                                                                                   4/1/2020
                                                                                                                                                                                                                                                   4/4/2020
                                                                                                                                                                                                                                                  4/11/2020
                                                                                                                                                                                                                           Periodicals




                                                                                                                                                                                                                                                  4/18/2020
                                                                                                                                                                                                                                                  4/25/2020
                                                                                                                                                                                                                                                   5/2/2020
                                                                                                                                                                                                                                                                                                                                            Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 11 of 15




                                                                                                                                                                                                                                                   5/9/2020
                                                                                                                                                                                                                                                  5/16/2020
                                                                                                                                                                                                                                                  5/23/2020
                                                                                                                                                                                                                                                  5/30/2020
                                                                                                                                                                                                                                                   6/6/2020
                                                                                                                                                                                                                                                  6/13/2020
                                                                                                                                                                                                                                                                      COVID-19
                                                                                                                                                                                                                                                  6/20/2020
                                                                                                                                                                                                                                                  6/27/2020
                                                                                                                                                                                                                                                   7/1/2020
                                                                                                                                                                                                                                                   7/4/2020
                                                                                                                                                                                                                                                  7/11/2020
                                                                                                                                                                                                                                                  7/18/2020
                                                                                                                                                                                                                                                  7/25/2020
                                                                                                                                                                                                                                                   8/1/2020
                                                                                                                                                                                                                                                   8/8/2020
All scores for current week-to-date (week of 8/22) are through 8/26. USPS Marketing Mail score for current week-to-date does not include Saturation Mail as that data is available after the end of the week i.e. on 9/1




                                                                                                                                                                                                                                                  8/15/2020
                                                                                                                                                                                                                                                  8/22/2020
                                                                                                                8
                                                                                                                                                                                                                                                                                                                                  Official Scores
                                                                                                                                                                                                                                                                                                                                  52 Week Trend
                                                                                                        Presort First-Class Mail
                                                                Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 12 of 15

                                                                                      Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                          5.58%                   5.30%                     0.28%
                                                                                          2.21%                                              LOWER                   LOWER                     LOWER
                                                                                                                                              THAN                    THAN                      THAN
                                                                                           HIGHER
                                                                                                                                            BASELINE                BASELINE                  BASELINE
                                                                                            THAN
                   100%                                                                                                                                                                                            0.00%
                                                                                           8/1 – 8/7


                                                                                                                                                                                                                   -0.50%
                   95%


                                                                                                                                                                                                                   -1.00%




                                                                                                                                                                                                                            Last Mile Impact
                   90%
   On-Time Score




                                                                                                                                                                                                                   -1.50%

                   85%
                                                                                                                                                                                                                   -2.00%


                   80%
                                                                                                                                                                                                                   -2.50%


                   75%                                                                                                                                                                                             -3.00%



                                                                 Overall Score               Processing Score                1 Extra Day               Last Mile Impact
     Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
     measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. includes the last mile) measured against the service expectation; 1 Extra Day represents the                9
     overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
                                                                                 Single Piece First-Class Mail
                                                               Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 13 of 15

                                                             Score Breakdown – Processing vs First & Last Mile
• Baseline Period: 3/14 - 7/3                                                           OVERALL                        OVERALL               PROCESSING               LAST MILE                FIRST MILE
• Current week-to-date: 8/22 - 8/26                                                                                     4.26%                   3.28%                    0.42%                   0.56%
                                                                                         4.37%                          LOWER                   LOWER                    LOWER                   LOWER
                                                                                                                         THAN                    THAN                     THAN                    THAN
                                                                                          HIGHER
                                                                                                                       BASELINE                BASELINE                 BASELINE                BASELINE
                                                                                           THAN
                   100%                                                                                                                                                                                         0.00%
                                                                                          8/1 – 8/7

                                                                                                                                                                                                                -0.50%
                   95%
                                                                                                                                                                                                                -1.00%

                                                                                                                                                                                                                -1.50%




                                                                                                                                                                                                                         Last Mile Impact
                   90%
   On-Time Score




                                                                                                                                                                                                                -2.00%

                   85%
                                                                                                                                                                                                                -2.50%

                                                                                                                                                                                                                -3.00%
                   80%
                                                                                                                                                                                                                -3.50%

                   75%                                                                                                                                                                                          -4.00%



                                               Overall Score                Processing Score                1 Extra Day               First Mile Impact               Last Mile Impact
     First Mile Impact represents the score decrease caused by time spent in collection; Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing
     score represents service performance from USPS possession to last processing scan measured against the service expectation; Overall score represents service performance from USPS possession to delivery measured 10
     against the service expectation; 1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the scores on slide 1 which are weighted.
                                                                                                          USPS Marketing Mail
                                                               Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 14 of 15

                                                                                     Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                         0.49%                    0.10%                     0.40%
                                                                                          8.26%                                             LOWER                    LOWER                     LOWER
                                                                                                                                             THAN                     THAN                      THAN
                                                                                          HIGHER
                                                                                                                                           BASELINE                 BASELINE                  BASELINE
                                                                                           THAN
                  100%                                                                                                                                                                                             0.00%
                                                                                          8/1 – 8/7


                                                                                                                                                                                                                   -0.50%
                  95%


                                                                                                                                                                                                                   -1.00%




                                                                                                                                                                                                                            Last Mile Impact
                  90%
  On-Time Score




                                                                                                                                                                                                                   -1.50%

                  85%
                                                                                                                                                                                                                   -2.00%


                  80%
                                                                                                                                                                                                                   -2.50%


                  75%                                                                                                                                                                                              -3.00%



                                                                Overall Score               Processing Score                 1 Extra Day               Last Mile Impact
    Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
    at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;                11
    1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
                                                                                                                   Periodicals
                                                               Case 1:20-cv-02340-EGS Document 12-31 Filed 09/02/20 Page 15 of 15

                                                                                     Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                         2.88%                    0.60%                     2.29%
                                                                                          7.83%                                             LOWER                    LOWER                     LOWER
                                                                                                                                             THAN                     THAN                      THAN
                                                                                          HIGHER
                                                                                                                                           BASELINE                 BASELINE                  BASELINE
                  100%                                                                     THAN                                                                                                                  0.00%
                                                                                          8/1 – 8/7
                                                                                                                                                                                                                 -1.00%
                  95%
                                                                                                                                                                                                                 -2.00%
                  90%                                                                                                                                                                                            -3.00%




                                                                                                                                                                                                                            Last Mile Impact
                                                                                                                                                                                                                 -4.00%
  On-Time Score




                  85%
                                                                                                                                                                                                                 -5.00%
                  80%
                                                                                                                                                                                                                 -6.00%

                  75%                                                                                                                                                                                            -7.00%

                                                                                                                                                                                                                 -8.00%
                  70%
                                                                                                                                                                                                                 -9.00%

                  65%                                                                                                                                                                                            -10.00%



                                                                Overall Score               Processing Score                 1 Extra Day               Last Mile Impact

    Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
    at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;                12
    1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
